      Case 1:19-cv-02012-MKV-KNF Document 40 Filed 04/07/21 Page 1 of 1


                                                                            USDC SDNY
                                                                            DOCUMENT
UNITED STATES DISTRICT COURT                                                ELECTRONICALLY FILED
SOUTHERN DISTRICT OF NEW YORK                                               DOC #:
                                                                            DATE FILED: 4/7/2021
 MATTHEW MCDERMOTT,

                              Plaintiff,
                                                                  1:19-cv-02012-MKV
                       -against-
                                                                         ORDER
 BIERMAN APPAREL CORP.,

                              Defendant.

MARY KAY VYSKOCIL, United States District Judge:

       The Court will hold a hearing on Plaintiff’s motion for a default judgment on April 21,

2021 at 12:00PM. The conference will be held telephonically. To join the conference, dial 888-

278-0296 and enter access code 5195844.

       Plaintiff is directed to serve a copy of this order on Defendant along with another copy of

Plaintiff’s motion for a default judgment and all supporting papers (including the supplemental

declaration filed at ECF No. 39). Proof of service must be filed on the ECF docket on or before

April 16, 2021.

SO ORDERED.
                                                    _________________________________
                                                    ________
                                                           __ ________
                                                           __
                                                           ____      _ ________
                                                                              ____
                                                                                ____
                                                                                   ____
                                                                                   __ _ ___
                                                                                        __
                                                                                        __
Date: April 7, 2021                                 MARY YK KAY
                                                              AY VYSKOCIL
                                                                  VYS
                                                                   YSKOCI    CL
                                                                             CI
      New York, NY                                  United
                                                         d States District
                                                                   issttrict Judge
                                                           States Di
